UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.: 0-28312 First Federal Bancshares of Arkansas, Inc. (Exact name of registrant as specified in its charter) Arkansas 71-0785261 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification Number) 1401 Highway 62-65 North Harrison, Arkansas (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(870) 741-7641 Securities registered pursuant to Section 12(b) of the Act: Common Stock (par value $.01 per share) The Nasdaq Stock Market LLC (Title of Class) (Exchange on which registered) Securities registered pursuant to Section 12(g) of the Act None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesoNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K ( § 229.405 of this chapter) is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filero Accelerated Filero Non-accelerated Filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesoNo x As of June 30, 2012, the aggregate value of the 3,738,736 shares of Common Stock of the Registrant issued and outstanding on such date, which excludes 15,563,867 shares held by affiliates of the Registrant as a group, was approximately $30.3 million.This figure is based on the last sales price of $8.10 per share of the Registrant’s Common Stock on June 30, 2012. Number of shares of Common Stock outstanding as of March 6, 2013:19,302,603 DOCUMENTS INCORPORATED BY REFERENCE Portions of the Definitive Proxy Statement for the 2013 Annual Meeting of Stockholders (Part III, Items 10 through 14) First Federal Bancshares of Arkansas, Inc. Form 10-K For the Year Ended December 31, 2012 PART I. Item 1.
